DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this Examiner’s Amendment was given by Wayne Tang on August 17, 2022.

The application has been amended as follows: 
In the claims:
1. (Currently Amended) A virtual desktop system comprising: 
	a master fabric region including configurations and definitions required to manage a desktop service within a first regional cloud datacenter in a first geographical location for provisioning and lifecycle managing of a desktop, wherein the configurations and definitions include configurations and definitions for a virtual network allowing secure access for a user to the desktop and allowing access by the desktop to other resources, configurations and definitions for clusters of gateways, and configurations and definitions for data storage within the first regional data center; 
	a plurality of expansion fabric regions, each of the expansion fabric regions  including an agent program that collects performance information for its associated expansion region and the expansion fabric region further including a copy of configurations and definitions for provisioning the desktop, the copy of configurations and definitions replicated from the master fabric region and applied to a second regional cloud datacenter in a second geographical location, different from the first geographical location, wherein the desktop is accessible by the user from one of the master fabric region or the plurality of expansion fabric regions using a gateway, storage, and virtual network configured and defined by the configurations and definitions; and 
	a centralized control plane including a monitoring service, a desktop management service, and a configuration service, the control plane operable to: 
	receive, by the monitoring service, performance information from each of the agent programs installed on each expansion fabric region, the performance information including connection data, memory usage, and average network latency for a respective expansion fabric region; and 
	in response, the received performance information triggering a predefined rule to: 
	add, by the configuration service, a new expansion fabric region to the plurality of expansion fabric regions by copying the configurations and definitions of the master fabric region to a new regional cloud datacenter, or eliminate, by the desktop management service, one of the plurality of expansion fabric regions, wherein the desktop is accessed from the master fabric region at a first time and accessed from one of the plurality of expansion fabric regions at a second time.

2. (Currently Amended) The system of claim 1, wherein the replicated configurations and definitions resources include a desktop template associated with the desktop.

3. Canceled

4. (Previously Presented) The system of claim 1, wherein the new expansion fabric region includes the configurations and definitions replicated from the master fabric region for provisioning the desktop. 

5. (Original) The system of claim 1, wherein the control plane adds the new expansion fabric region or eliminates one of the plurality of expansion fabric regions according to a rule. 

6. (Original) The system of claim 5, wherein the rule includes creating the new expansion fabric region or eliminating one of the plurality of expansion fabric regions based on at least one of optimizing network latency between the user and the dependent cloud resources, maintaining a service-level agreement with a customer representing the user, optimizing resource utilization, or distributing workloads. 

7. (Original) The system of claim 5, wherein the rule includes eliminating one of the plurality of expansion fabric regions based on at least one of maintaining a service-level agreement with a customer representing the user, optimizing resource utilization, or unused expansion fabric regions. 

8. (Original) The system of claim 1, wherein the control plane includes an administration tool allowing an administrative user to add the additional expansion fabric region or eliminate one of the plurality of expansion fabric regions. 

9. (Original) The system of claim 1, wherein the control plane provisions the additional expansion region based an output of a machine learning module having inputs of network activity data.

10. (Original) The system of claim 1, wherein the control plane includes a prediction module that collects data from agents in the fabric regions and predicts a change in needs of users, and wherein either the new expansion fabric region is added or one of the plurality of expansion regions is eliminated based on the prediction.

11.  (Currently Amended) A method to expand a cloud desktop fabric to provide access to desktops to geographically dispersed users, the cloud desktop fabric including a master fabric region including configurations and definitions required to manage a desktop service within a first regional cloud datacenter in a first geographical location for provisioning and lifecycle managing of a desktop, wherein the configurations and definitions include configurations and definitions for a virtual network allowing secure access for a user to the desktop and allowing access by the desktop to other resources, configurations and definitions for clusters of gateways, and configurations and definitions for data storage within the first regional data center, and a plurality of expansion fabric regions, each of the expansion fabric regions  including an agent program that collects performance information for its associated expansion region and the expansion fabric region further including a copy of configurations and definitions for provisioning the desktop, the copy of configurations and definitions replicated from the master fabric region and applied to a second regional cloud datacenter in a second geographical location, different from the first geographical location, wherein the desktop is accessible by the user from one of the master fabric region or the plurality of expansion fabric regions using a gateway, storage, and virtual network configured and defined by the configurations and definitions 
	collecting usage data from a plurality of users provided with access to desktops in the cloud desktop fabric via a centralized control plane, the centralized control plane including a monitoring service, a desktop management service, and a configuration service;
	receiving, by the monitoring service, performance information from each of the agent programs installed on each expansion fabric region, the performance information including connection data, memory usage, and average network latency for a respective expansion fabric region; and 
	in response the received performance information triggering a predefined rule: 
	adding, by the configuration service,  a new expansion fabric region to the plurality of expansion fabric regions by copying the configurations and definitions of the master fabric region to a new regional cloud datacenter, or eliminate, by the desktop management service,  one of the plurality of expansion fabric regions, wherein the desktop is accessed from the master fabric region at a first time and accessed from one of the plurality of expansion fabric regions at a second time.




12. | (Currently Amended) The method of claim 11, wherein the replicated configurations and definitions include a desktop template associated with the desktop.

13. Canceled

14. (Original) The method of claim 11, wherein the control plane creates the new expansion fabric region according to a rule. 

15. (Original) The method of claim 14 wherein the rule includes creating the new expansion fabric based on at least one of optimizing network latency between the user and the dependent cloud resources, maintaining a service-level agreement with the customer representing the user, optimizing resource utilization, or distributing workloads. 

16. (Original) The method of claim 11, wherein the control plane includes an administration tool allowing an administrative user to configure the new expansion fabric region. 

17. (Original) The method of claim 11, wherein the control plane creates the expansion region according to predicted user traffic in the global pool based on machine learning from past user traffic. 

18. (Original) The method of claim 17, wherein the control plane eliminates the new expansion region after a period of time according to predicted user traffic in the global pool based on the machine learning. 

19. (Original) The method of claim 17, wherein the control plane creates the new expansion region based on a predicted increase of network latency from the past activity of the global pool.

20. 
	A computer program product in a non-transitory computer readable medium for use in a data processing system, the computer program product holding computer program instructions executed by the data processing system to expand a cloud desktop fabric to provide access to desktops to geographically dispersed users , the cloud desktop fabric including a master fabric region including configurations and definitions required to manage a desktop service within a first regional cloud datacenter in a first geographical location for provisioning and lifecycle managing of a desktop, wherein the configurations and definitions include configurations and definitions for a virtual network allowing secure access for a user to the desktop and allowing access by the desktop to other resources, configurations and definitions for clusters of gateways, and configurations and definitions for data storage within the first regional data center, and a plurality of expansion fabric regions, each of the expansion fabric regions  including an agent program that collects performance information for its associated expansion region and the expansion fabric region further including a copy of configurations and definitions for provisioning the desktop, the copy of configurations and definitions replicated from the master fabric region and applied to a second regional cloud datacenter in a second geographical location, different from the first geographical location, wherein the desktop is accessible by the user from one of the master fabric region or the plurality of expansion fabric regions using a gateway, storage, and virtual network configured and defined by the configurations and definitions, the computer program instructions comprising program code configured to: 
	collect usage data from a plurality of users provided with access to desktops in the cloud desktop fabric via a centralized control plane, the centralized control plane including a monitoring service, a desktop management service, and a configuration service;
	receive, by the monitoring service, performance information from each of the agent programs installed on each expansion fabric region, the performance information including connection data, memory usage, and average network latency for a respective expansion fabric region; and 
	in response the received performance information triggering a predefined rule: 
	add, by the configuration service,  a new expansion fabric region to the plurality of expansion fabric regions by copying the configurations and definitions of the master fabric region to a new regional cloud datacenter, or eliminate, by the desktop management service,  one of the plurality of expansion fabric regions, wherein the desktop is accessed from the master fabric region at a first time and accessed from one of the plurality of expansion fabric regions at a second time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199